Exhibit 10.1

 

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

SIRVA, Inc. Directors Compensation Policy
Established Under the SIRVA, Inc. Omnibus Stock Incentive Plan

 

Amended and Restated as of August 1, 2004

 

•                                          Compensation Generally.  For each
full calendar year of participation on the Board of Directors (the “Board”) of
SIRVA, Inc., an Eligible Director will receive (i) Seventy Thousand Dollars
($70,000) per year (“Base Compensation”), payable quarterly in arrears half in
cash and half in shares of Deferred Stock (as such term is defined the SIRVA,
Inc. Omnibus Stock Incentive Plan (the “Plan”)), (ii) Fifteen Thousand Dollars
($15,000) per year, payable as set forth below annually in arrears, for service
as the chairperson of the Audit Committee of the Board, (iii) Ten Thousand
Dollars ($10,000) per year, payable as set forth below annually in arrears, for
service as the chairperson of the Compensation Committee or the Nominating and
Governance Committee, and (iv) Thirty Thousand Dollars ($30,000) per year,
payable as set forth below annually in arrears for service as the Lead
Independent Director.   Any compensation that an Eligible Director receives
under this Policy other than Base Compensation (“Additional Compensation”) shall
be paid in cash unless the Eligible Director elects to receive  all or a portion
of such Additional Compensation in Deferred Stock.  Any cash payable to an
Eligible Director hereunder shall be paid as soon as reasonably practicable
after the close of the applicable period.  All shares of Deferred Stock shall be
subject to the terms and conditions of this Policy and the Plan (including,
without limitation, Article IX thereof) and, in the event of a conflict between
any term of this Policy and the terms of the Plan, the terms of this Policy
shall control.  For purposes of this Policy, “Compensation” shall mean Base
Compensation plus any Additional Compensation paid hereunder.

 

•                                          Definition of Eligible Director.  For
purposes of this Policy, an “Eligible Director” shall mean a director of the
Company (i) who is neither an officer nor an employee of the Company, (ii) if a
consulting agreement with Clayton Dubilier & Rice, Inc. (“CD&R”) or one of its
affiliates is then in effect, who is not an employee of CD&R, and (iii) in each
case, who is not serving as a director of the Company at the request of his or
her employer.

 

•                                          Partial Year Service.  In the event
that an Eligible Director’s service to the Board or any committee commences or
terminates after the beginning of a calendar year, such Eligible Director will
only be entitled to receive a pro rata portion of his or her annual compensation
under this Policy.

 

•                                          Deferral Elections.  An Eligible
Director may elect to defer receipt of (i) a percentage in excess of 50% up to a
maximum of 100% of any Base Compensation payable in respect of such Eligible
Director’s future services and

 

August 1, 2004

 

--------------------------------------------------------------------------------


 

(ii) a percentage in excess of 1% up to a maximum of 100% of any Additional
Compensation payable in respect of such Eligible Director’s future services
(each, a “Deferral Election”) and, in lieu thereof, receive additional shares of
Deferred Stock that shall be subject to the terms and conditions of this Policy
and the Plan.

 

•                                          Timing of Deferral Elections.  A
Deferral Election may be made (i) on or before December 31 of any calendar year
in respect of the calendar year following the year in which such election is
made, and (ii) for any Eligible Director who becomes a director after the
beginning of a calendar year, within 30 days following an Eligible Director’s
election as a director with respect to Compensation to be earned in any calendar
quarter within the calendar year in which such Eligible Director becomes a
director and subsequent to the calendar quarter in which such Eligible Director
becomes a director.

 

•                                          Form and Duration of Deferral
Election.  A Deferral Election shall be made by written notice delivered to the
Company.  Such Deferral Election shall continue in effect unless and until the
Eligible Director revokes or modifies such Deferral Election by written notice
delivered to the Company.  Any such revocation or modification of a Deferral
Election shall become effective as of the end of the calendar year in which such
notice is given and only with respect to any compensation to be payable to such
Eligible Director in respect of such Director’s services in subsequent calendar
years; provided that no Deferral Election and no revocation or modification of a
Deferral Election shall be effective if it is delivered within six months of any
prior Deferral Election or revocation or modification of a Deferral Election. 
Shares of Deferred Stock credited to the Eligible Director’s Stock Account (as
defined below) prior to the effective date of any such revocation or
modification of a Deferral Election shall not be affected by such revocation or
modification and shall be distributed only in accordance with the otherwise
applicable terms of this Policy or the Plan.  An Eligible Director who has
revoked a Deferral Election may deliver to the Company a new Deferral Election
to defer Compensation no sooner than in the calendar year following the year in
which such new Deferral Election is delivered.  The Company reserves the right
to change the ability of Eligible Directors to revoke or modify their Deferral
Elections.

 

•                                          Stock Accounts.  Any shares of
Deferred Stock received by an Eligible Director under the terms of this Policy
(including any Compensation deferred pursuant to a Deferral Election) shall be
credited, in whole or in part, to a memorandum account (the “Stock Account”)
established to record the number of shares of Common Stock (as defined in the
Plan) payable to an Eligible Director under this Policy.  The number of shares
of Deferred Stock credited to an Eligible Director’s Stock Account as of the
close of each calendar quarter or year, as the case may be, shall, as determined
by the Board or the Nominating and Governance Committee, be equal to the
quotient of (x) the amount of Compensation so deferred as of the end of such
quarter or year divided by (y) the Fair Market Value (as such term is defined in
the Plan) of one share of Common Stock as of the end of such quarter or year or
as soon as reasonably practicable thereafter.  When determining the

 

--------------------------------------------------------------------------------


 

number of shares of Deferred Stock to be credited to an Eligible Director’s
Stock Account, awards shall be rounded to the nearest whole share, with amounts
equal to or greater than 0.5 rounded up and amounts less than 0.5 rounded down. 
Each Eligible Director shall receive from the Company on an annual basis (or
more frequently as may be determined by the Board or the Nominating and
Governance Committee), an accounting of such Eligible Director’s Stock Account. 
An Eligible Director shall be fully vested in his or her Deferred Stock and
Stock Account at all times.

 

•                                          Dividends/Distributions; Other
Adjustments.  Whenever a dividend other than a dividend payable in the Company’s
capital stock is declared with respect to the Common Stock, the number of shares
of Deferred Stock in the Eligible Director’s Stock Account shall be increased by
the number of shares of Deferred Stock, as determined on the related dividend
record date, equal to the quotient of (x) the product of (A) the number of
shares of Deferred Stock in the Eligible Director’s Stock Account and (B) the
amount of any cash dividend declared by the Company on a share of Common Stock
(or, in the case of any dividend distributable in property other than the
Company’s capital stock, the per share value of such dividend, as determined by
the Company for purposes of income tax reporting), divided by (y) the Fair
Market Value.  In the case of any dividend declared on the Common Stock which is
payable in the Company’s capital stock, the Eligible Director’s Stock Account
shall be increased by the number of shares of Deferred Stock, as determined on
the related dividend payment date, equal to the product of (i) the number of
shares of Deferred Stock previously credited to the Eligible Director’s Stock
Account and (ii) the number of shares of the Company’s capital stock (including
any fraction thereof) distributable as a dividend on one share of Common Stock. 
In the event of any change in the number or kind of outstanding shares by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the shares, other than a stock dividend as provided
above, the Board or the Nominating and Governance Committee shall make an
appropriate adjustment in the number of shares of Deferred Stock credited to the
Eligible Director’s Stock Account.  Fractional Units shall be credited, but
shall be rounded to the nearest whole share, with amounts equal to or greater
than 0.5 rounded up and amounts less than 0.5 rounded down.

 

•                                          Distribution from Stock Account Upon
Termination of Service as a Director.  Distributions from an Eligible Director’s
Stock Account shall occur on or as soon as reasonably practicable after the
six-month anniversary of the date on which the Eligible Director ceases to be a
director of the Company.  Distributions from such Stock Account shall be made in
one lump-sum payment in the form of the greatest number of whole shares of
Common Stock having a Fair Market Value at such time equal to or less than the
aggregate value of the Deferred Stock to be distributed at such time (with any
fractional interest payable in cash).  Unless and until the Company issues a
certificate or certificates to an Eligible Director representing shares of
Common Stock in respect of his or her Deferred Stock, the Deferred Stock (or the
Stock Account) may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated.  Any attempt by a Participant,

 

--------------------------------------------------------------------------------


 

directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Deferred Stock (or his or her Stock Account) or any
interest therein or any rights relating thereto without complying with the
provisions of the Policy or the Plan shall be void and of no effect.

 

•                                          Termination for Cause.  In the event
that an Eligible Director’s service as a director of the Company is terminated
for Cause (as such term is defined in the Plan), all Deferred Stock credited to
such Eligible Director shall terminate and be canceled immediately upon such
termination of service.

 

--------------------------------------------------------------------------------